Digitally signed by
                                                                             Reporter of Decisions
                            Illinois Official Reports                        Reason: I attest to the
                                                                             accuracy and integrity
                                                                             of this document
                                      Appellate Court                        Date: 2017.07.06
                                                                             09:23:36 -05'00'




                       People v. Horton, 2017 IL App (1st) 142019



Appellate Court        THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                MARKELL HORTON, Defendant-Appellant.



District & No.         First District, Second Division
                       Docket No. 1-14-2019


Filed                  March 31, 2017
Modified upon denial
of rehearing           June 6, 2017


Decision Under         Appeal from the Circuit Court of Cook County, No. 11-CR-14395; the
Review                 Hon. Lawrence E. Flood, Judge, presiding.



Judgment               Reversed.


Counsel on             Douglas H. Johnson, of Kathleen T. Zellner & Associates, of Downers
Appeal                 Grove, for appellant.

                       Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                       Miles J. Keleher, Edward Wasilewski, and Tasha-Marie Kelly,
                       Assistant State’s Attorneys, of counsel), for the People.



Panel                  PRESIDING JUSTICE HYMAN delivered the judgment of the court,
                       with opinion.
                       Justice Neville concurred in the judgment and opinion.
                       Justice Pierce dissented, with opinion.
                                             OPINION

¶1       Chicago police officers, in their mission to “serve and protect,” must remove from the
     city’s streets illegal guns, which claim hundreds of lives each year and imperil the public’s
     safety and security. Presumably acting on that laudable desire, an officer had a hunch, based on
     seeing “a metallic object” in Markell Horton’s waistband, that Horton might have a handgun
     and pursued him. Eventually, police found a handgun hidden under a mattress in a bedroom
     where they found Horton, and he was charged with possession. But changes in Illinois law (in
     part mandated by United States Supreme Court rulings protecting the right to keep and bear
     arms) now hold that it is not illegal to carry a concealed handgun, as long as certain procedures
     are followed.
¶2       As judges, we are stuck between a hammer and the anvil. On the one hand, we are ever
     mindful of, and horrified by, the level of gun violence that continues to plague the City of
     Chicago. We feel confident in saying that all members of the judiciary wish for reformative
     solutions. But we also are mindful of our limited role in a constitutional system. We cannot
     sidestep or disregard instruction from both the United States and Illinois Supreme Courts to
     achieve a specific outcome. When we hold that precedent dictates the result here, it is not
     because we are naïve or “soft on crime.” On the contrary, it is because we must follow, not
     rewrite, the established law and the facts in evidence.
¶3       We now turn to the specifics of Horton’s appeal. Horton argues four issues: (i) the trial
     court improperly denied his motion to quash arrest and suppress evidence; (ii) the trial court
     improperly barred him from introducing registration and ownership evidence of the weapon,
     both before and after the State “opened the door” to the evidence; (iii) reasonable doubt; and
     (iv) ineffectiveness of trial counsel. In addition, this court ordered supplemental briefs on the
     issue of probable cause to pursue Horton “in view of the rulings in District of Columbia v.
     Heller, 554 U.S. 570 (2008); McDonald v. City of Chicago, 561 U.S. 742 (2010); People v.
     Aguilar, 2013 IL 112116; and People v. Burns, 2015 IL 117387.”
¶4       We hold that the trial court improperly denied Horton’s motion to quash arrest and
     suppress evidence. The probable cause to pursue Horton was based on the officer’s belief that
     Horton possessed a gun in violation of the aggravated unlawful use of a weapon statute (720
     ILCS 5/24-1.6(a)(1), (a)(3)(A) (West 2010)), later found unconstitutional on its face and void
     ab initio. Aguilar, 2013 IL 112116; Burns, 2015 IL 117387. As a result, the search and seizure
     of the gun was unlawful, and the trial court erred when it denied Horton’s motion to quash his
     arrest and suppress the evidence.

¶5                                        BACKGROUND
¶6      The State charged Horton with seven gun-related counts, but elected to proceed only on the
     charge of armed habitual criminal (knowingly possessing a firearm after being convicted of
     two qualifying felonies), a Class X felony. 720 ILCS 5/24-1.7 (West 2010).

¶7                         Motion to Quash Arrest and Suppress Evidence
¶8       Before trial, Horton filed a motion to quash the arrest and suppress evidence. He argued
     that the police had no warrant and no probable cause to arrest him, and, therefore, the evidence
     connecting him with a crime came within the purview of the exclusionary rule and should have


                                                 -2-
       been suppressed as the fruit of the illegal arrest. See Mapp v. Ohio, 367 U.S. 643 (1961); Wong
       Sun v. United States, 371 U.S. 471 (1963).
¶9          The only witness at the hearing, Chicago police officer Roderick Hummons, testified that
       around 3 p.m. on August 11, 2011, while on patrol in an unmarked police car, he and his
       partner, Officer Nyls Meredith, drove past a house at 6901 East End Avenue, Chicago.
       Hummons saw two people on the porch, and Horton standing in front of them. At that point,
       Hummons thought Horton lived in the house. Hummons did not see Horton violate any law.
¶ 10        Horton looked in Hummons’s direction. When he did, Hummons noticed a “metallic object
       in his waistband.” According to Hummons, he told Meredith, who was driving, to stop. As the
       officers were getting out, Horton turned and rushed inside the house. Hummons claimed he
       found a set of keys on the ground, and about five minutes later, used the keys to unlock the
       door. Hummons and Meredith went inside.
¶ 11        Hummons went upstairs because he heard a noise there. He saw Horton in one of the
       bedrooms crouched next to a bed. Hummons thought Horton was “concealing an item.”
       Hummons detained Horton. Meredith recovered a handgun from under the mattress. The
       handgun appeared to Hummons to be what he saw sticking out of Horton’s waistband. Horton
       told Hummons that he did not live at the house, the bedroom was not his, and neither was the
       gun.
¶ 12        Defense counsel questioned Hummons about his preliminary hearing testimony, the
       transcript of which is not included in the record. At the preliminary hearing, Hummons said
       nothing about the object being or appearing to be a butt of a handgun, only a “chrome metal
       object.” Defense counsel asked, “you could have said you saw a gun, but you didn’t believe
       you saw a gun yet, isn’t that true?” Hummons replied that was correct. Hummons then stated
       that what he saw in Horton’s waistband when he was outside was shiny, a “very chrome
       weapon.”
¶ 13        Defense counsel asked whether the weapon had a wooden handle. Hummons testified that
       it had wooden grips, but the grips covered only part of the handle and the remainder was metal.
       He said the handle had chrome around it and a chrome “slide.”
¶ 14        The parties stipulated that a “firearms receipt” and “work sheet report” Hummons prepared
       described the gun as a Taurus with a black handle.
¶ 15        The State argued that Horton was not “seized at any point” until the handgun was
       recovered. Horton had no reasonable expectation of privacy in the bedroom; but even if he did,
       the officer was acting in “hot pursuit” and exigent circumstances justified taking Horton into
       custody and recovering the handgun without either an arrest or search warrant.
¶ 16        Horton argued that Hummons’s testimony varied from that of his preliminary hearing
       testimony in which he said he saw a “metal object.” Horton further argued that his entry into
       the house did not justify the officers’ entry. Finally, Horton asserted that no evidence
       suggested the officers obtained any information from the people on the porch about who lived
       in the house, nor was Hummons aware that the house was not Horton’s.
¶ 17        The trial court denied Horton’s motion, finding Hummons’s testimony to be credible. The
       trial court found that Hummons had reasonable grounds to believe that a crime may have been
       or was being committed. Hummons did not know whether it was Horton’s house, but “the
       officer chase[d] him into the house. It took some time because the keys—the officer’s in hot



                                                  -3-
       pursuit. Legally he can pursue a person into that house.”

¶ 18                          Motion In Limine Regarding Gun Ownership
¶ 19       After the suppression hearing, but before trial, the State orally moved to preclude Horton
       from introducing evidence regarding the gun’s ownership and whether the gun was stolen.
       Horton sought to introduce a document from the United States Department of Justice Bureau
       of Alcohol, Tobacco, Firearms and Explosives National Tracing Center naming the owner and
       showing that the weapon was not stolen.
¶ 20       The trial court granted the State’s motion in limine, finding the document was not
       self-authenticating because it was not certified, and ruling the document was inadmissible as
       the defense did not present a foundation witness for the document’s admission.

¶ 21                                           Trial Testimony
¶ 22       At trial, Hummons testified that he and Meredith were on patrol on the south side of
       Chicago in an unmarked police car. Meredith drove slowly while Hummons scanned the
       neighborhood. As they passed a row house at 6901 East End Avenue, Hummons noticed an
       unidentified woman and man standing on the porch. Horton was standing some two to three
       feet away from the porch, not quite at the sidewalk, with his back to the street. Hummons made
       eye contact with Horton and noticed a “bulge” on the right side of his waist that had the
       “characteristics of a weapon.” Horton was wearing a T-shirt. Horton then turned toward the
       house, and “his shirt raised a little” giving Hummons “a glimpse of a chrome metallic object”
       that he thought was the butt of a handgun.
¶ 23       Hummons told Meredith to stop and back up. As the two officers got out of the car, Horton
       rushed into the house and locked the door. Hummons followed him and tried the door. He and
       Meredith then detained the two people on the porch. Hummons stated that when the woman
       stood up, he noticed a set of keys near where she had been sitting. Hummons and Meredith
       called for backup. After the backup arrived about five or six minutes later, Hummons used the
       keys to unlock the front door. Hummons believed Horton had a gun in public. He did not know
       whether the house belonged to Horton or someone else.
¶ 24       Hummons entered the house, then Meredith. No one was on the first floor. Hummons heard
       noise on the second floor and went upstairs. There were two bedrooms. Hummons went to the
       bedroom straight ahead; Meredith went to the other bedroom. Hummons saw Horton
       crouching by the side of the bed. Hummons could not see Horton’s hands. Hummons entered
       the bedroom with his gun drawn and ordered Horton to raise his hands and come out. At the
       same time, Meredith detained someone in the other bedroom. After the two were sent
       downstairs to the backup officers, Hummons told Meredith to check the bed where Horton had
       been crouching. Meredith recovered a chrome, semiautomatic handgun from under the
       mattress. Meredith checked the magazine and unloaded it. Hummons testified that the gun was
       the same gun he had seen in Horton’s waistband minutes earlier. When the State asked how
       much of the gun was showing when Hummons observed it in Horton’s waistband, Hummons
       said he saw “[j]ust behind the handle portion and back.” He did not see the trigger mechanism
       or the barrel, but the part he saw was silver-metallic as well as a darker grip color.
¶ 25       On cross-examination, defense counsel questioned Hummons about his testimony at the
       preliminary hearing. When Hummons testified that he saw a “chrome metal object” and “could


                                                  -4-
       not tell what it was,” defense counsel asked, “[b]ut today you told the ladies and gentlemen of
       the jury that you could tell what it was?” Hummons replied, “[y]es. It appeared to me to be a
       weapon, the butt of a handgun.” Hummons testified at the preliminary hearing that he did not
       see Horton “make contact with” the gun found under the mattress. Hummons also stated the
       handgun was not examined or preserved for fingerprints or DNA.
¶ 26       Defense counsel questioned Hummons regarding parts of his testimony that were not
       included in either the original incident report or the arrest report. Among other things, Officer
       Hummons did not include in his report that he saw a bulge on Horton’s hip, that he saw the butt
       of a weapon, or that he saw the handle of a weapon. Hummons did not include in his report that
       Horton went inside and locked the door, that Hummons heard noise upstairs, or that someone
       was in the other bedroom.
¶ 27       On recross, Hummons stated that he never saw a gun in Horton’s hand. Hummons
       explained that as a police officer, he did not have the authority to submit evidence for
       fingerprints or DNA. Detectives submitted weapons recovered by the police for testing, and no
       detectives were assigned to the case. Hummons did not call for an evidence technician to
       recover the weapon, although he could have done so.
¶ 28       Meredith also testified. He was driving when Hummons told him to stop and back up. He
       reversed, and Hummons jumped out of the car and began to run. Meredith ordered the two
       individuals on the porch to his car, and they complied. He called for assistance, which arrived
       in about five to six minutes. Then he and Hummons entered the house using the keys. They
       went upstairs and saw two bedrooms. Meredith went into the bedroom to the left, where he
       found a man lying in the bed, while Hummons went into the other bedroom. Meredith brought
       the man out into the hallway where Hummons had Horton detained, and the two officers
       directed the men downstairs. Hummons then told Meredith to search the area of the bed where
       Horton was crouching. Meredith observed a “bulge” in the mattress and found a handgun
       underneath. The gun was a semiautomatic handgun with a chrome finish and a black plastic
       handle.
¶ 29       Meredith said that when he was driving, he had an unobstructed view of three people in
       front of the house, and first saw Horton from a block to a block and a half away. When
       Meredith pulled the car up, Horton stood about six feet away from the car. Horton ran into the
       house and Hummons ran after him. When Meredith and Hummons entered the house, they had
       their guns drawn and announced “Chicago police” several times. Meredith never saw a bulge
       in Horton’s waistband, and Hummons never told him he had seen a weapon. Finally, he
       testified that he never saw Horton in the bedroom or Horton place the gun under the mattress.
¶ 30       On redirect, Meredith stated he saw Horton’s back as he rushed inside, but could not see
       Horton’s right side.
¶ 31       The State entered into evidence certified copies of Horton’s convictions in 1998 and 2003
       for possession of a controlled substance with intent to deliver. The parties stipulated that these
       convictions were qualifying felonies for the purpose of the armed habitual criminal charge.
¶ 32       After the State rested, Horton’s motion for a directed verdict was denied.
¶ 33       Corey Beattie testified for the defense. Beattie had known Horton for about 10 years.
       Beattie lived in the two-bedroom townhome with his 32-year-old half-brother, Deondre
       Williams. Beattie stated he worked as an independent contractor for a home inspection



                                                   -5-
       company, earning $70,000 annually, and would not jeopardize his job by coming to court and
       lying.
¶ 34       On the day of Horton’s arrest, Beattie was upstairs in his bedroom watching SportsCenter
       on ESPN. Horton had been outside with Williams and Williams’s girlfriend for about an hour.
       About 10 minutes before the police arrived, Horton came into Beattie’s room and said the
       police were outside. Beattie looked out the window and saw police officers searching Williams
       and Williams’s girlfriend. Horton sat in a chair in the bedroom and the two watched ESPN for
       about 5 to 10 minutes. Once Horton entered his room, Horton never left his presence and never
       went into Williams’s room.
¶ 35       About 10 minutes after Horton entered his room, Beattie heard the police come in and
       announce “police.” Beattie yelled to them that he and Horton were upstairs. Horton did not
       leave the bedroom when the police announced their presence. The officers detained Beattie
       and Horton and took them downstairs. The police officers then went back upstairs and returned
       with a handgun, which Beattie recognized as belonging to Williams.
¶ 36       The bedroom the officers searched belonged to Williams. Beattie had seen Williams
       holding the gun in his bedroom the day before and had seen Williams with the gun several
       times. Beattie did not know where Williams kept the gun.
¶ 37       Horton did not testify.
¶ 38       The jury convicted Horton of one count of armed habitual criminal. The trial court
       sentenced Horton to 12 years’ imprisonment, with a 3-year period of mandatory supervised
       release.

¶ 39                                          ANALYSIS
¶ 40                                      Supplemental Briefing
¶ 41       After completing briefing, this court sua sponte requested the parties brief “whether there
       was probable cause to pursue Horton initiated by the officer’s observations of Horton in the
       wake of the rulings in District of Columbia v. Heller, 554 U.S. 570 (2008), McDonald v. City
       of Chicago, 561 U.S. 742 (2010), People v. Aguilar, 2013 IL 112116, and People v. Burns,
       2015 IL 117387.”

¶ 42                           Motion to Quash Arrest and Suppress Evidence
¶ 43       Horton contends that the officers, who were acting without a warrant, had no probable
       cause to arrest him or enter the house and search the bedroom. He argues that the trial court
       should have granted his motion to quash the arrest and suppress the evidence because the
       warrantless entry into the house violated his fourth amendment protection against
       unreasonable search and seizure. The State responds that the trial court properly denied the
       motion as (i) Horton had “no reasonable expectation of privacy in the house,” and (ii) the
       police officers’ “hot pursuit” of Horton constituted exigent circumstances.
¶ 44       On review, this court defers to the trial court’s findings of fact in a motion to suppress and
       will reverse a trial court’s findings and credibility assessments only where they are against the
       manifest weight of the evidence. People v. Absher, 242 Ill. 2d 77, 82 (2011). We then assess
       the established facts in relation to the issues presented and draw conclusions to decide what
       relief, if any, should be granted. Id. In reaching our determination, we may consider testimony
       presented at trial, in addition to that provided at the suppression hearing. People v. Melock, 149

                                                   -6-
       Ill. 2d 423, 433 (1992). We review de novo the legal question of whether the facts warrant
       suppression. Id.
¶ 45        Probable cause exists where an arresting officer has knowledge of facts and circumstances
       that would have led a reasonable person to conclude the defendant has committed or is
       committing a crime. People v. Jones, 215 Ill. 2d 261, 273-74 (2005) (citing Brinegar v. United
       States, 338 U.S. 160, 175-76 (1949)). Ultimately, the probability of criminal activity and
       common-sense considerations, not proof beyond a reasonable doubt, determines whether
       probable cause has been established. People v. Montgomery, 112 Ill. 2d 517, 525 (1986) (citing
       People v. Tisler, 103 Ill. 2d 226, 236 (1984)). At the same time, probable cause is “more than
       bare suspicion.” Jones, 215 Ill. 2d at 273; see People v. Bunch, 327 Ill. App. 3d 979, 983-84
       (2002) (“Suspicions, no matter how reasonable, do not add up to probable cause to arrest.”).
¶ 46        In his supplemental brief, Horton argues that the officers’ observations did not provide
       probable cause for the search and seizure. The State maintains that Heller, McDonald, Aguilar,
       and Burns do not invalidate probable cause determined by the totality of the circumstances
       facing the police officers.
¶ 47        The aggravated unlawful use of a weapon (AUUW) statute, in place in at the time of this
       offense on August 2011 (720 ILCS 5/24-1.6(a)(1), (a)(3)(A) (West 2010)), was declared
       unconstitutional in Aguilar, 2013 IL 112116, ¶ 21 (statute categorically prohibiting possession
       and use of operable firearm for self-defense outside home declared facially unconstitutional).
       In Burns, 2015 IL 117387, our supreme court clarified its holding in Aguilar, declaring section
       24-1.6(a)(1), (a)(3)(A) “facially unconstitutional, without limitation.” Id. ¶ 25. Addressing the
       argument that the statute could be applied to felons without violating the second amendment,
       the Burns court declared “[a]n unconstitutional statute does not ‘become constitutional’ simply
       because it is applied to a particular category of persons who could have been regulated, had the
       legislature seen fit to do so.” (Emphasis added.) Id. ¶ 29.
¶ 48        On August 11, 2011, Illinois law prohibited the possession of an operable, uncased, loaded,
       and immediately accessible handgun in public. 720 ILCS 5/24-1.6(a)(l), (a)(3)(A) (West
       2010). Nevertheless, as already discussed, this statute has been invalidated, making it void
       ab initio. “The very nature of legislative actions makes retroactivity the proper course when a
       statute is declared unconstitutional.” People v. Gersch, 135 Ill. 2d 384, 395 (1990). “An
       unconstitutional law ‘confers no right, imposes no duty, and affords no protection. It is *** as
       though no such law had ever been passed.’ ” Id. at 399 (quoting People v. Schraeberg, 347 Ill.
392, 394, 179 (1932)). Recognizing the harshness of the ab initio doctrine, especially in
       situations involving law enforcement relying in good faith on the statute’s validity, the Gersch
       opinion still concluded the ab initio doctrine should apply in the area of criminal prosecutions.
       Id. at 400-01.
¶ 49        The State asserts the “key question for any reviewing court examining the validity of a
       probable cause determination is whether probable cause existed for a defendant’s arrest based
       on ‘the totality of the circumstances at the time of the arrest’ ” (quoting People v. Grant, 2013
IL 112734, ¶ 11). But Grant is neither analogous nor relevant to our analysis. The question
       before the Grant court involved the issue of probable cause where an undercover officer
       arrested the defendant for violating a city ordinance, after witnessing the defendant yell a term
       for the sale of cannabis at passing cars in an area known for high drug activity. Here, a person
       standing in front of a house had what appeared to be a metallic object in his waistband. At the
       preliminary hearing, in response to defense counsel asking, “you could have said you saw a

                                                   -7-
       gun, but you didn’t believe you saw a gun yet, isn’t that true?” the officer replied that was
       correct. Then, at the motion to suppress, the same officer said he thought it “may or may not”
       be a weapon.
¶ 50        Post-Aguilar, the possible observation of a handgun is not in itself, without any other
       evidence of a crime, sufficient to provide an officer with probable cause for arrest. We have
       reviewed the record and have found the evidence established no basis for probable cause other
       than a hunch that the metallic object might be a handgun, nor does the State provide a different
       basis for probable cause.
¶ 51        We now turn to whether evidence seized under this portion of the AUUW statute, at the
       time permissibly relied on by the officers, but later found to be facially unconstitutional, may
       be used against Horton. Under the exclusionary rule, where evidence has been obtained in
       violation of the fourth amendment, the evidence may not be used against the defendant in a
       criminal proceeding. Davis v. United States, 564 U.S. 229, 231-32 (2011). The purpose of the
       exclusionary rule, however, is not to provide a constitutional right to the aggrieved party, but to
       deter improper conduct by agents of the government. United States v. Leon, 468 U.S. 897, 906
       (1984) (citing United States v. Calandra, 414 U.S. 338, 348 (1974)). Accordingly, there is a
       “good-faith exception” to the exclusionary rule, recognizing the use of evidence where the
       officer acted in “objectively reasonable reliance” on a subsequently invalidated search warrant
       (id. at 922) or a statute authorizing warrantless administrative searches ultimately found to
       violate the fourth amendment (Illinois v. Krull, 480 U.S. 340, 349-50 (1987)). Further, the
       exclusionary rule does not necessarily bar evidence obtained by police in a search based on a
       violation of a law later invalidated as unconstitutional. Michigan v. DeFillippo, 443 U.S. 31,
       38-39 (1979). The State contends that the “good-faith exception” applies.
¶ 52        The State’s argument fails. Our supreme court has held the “good-faith exception,”
       recognized by United States Supreme Court in Krull, violates the Illinois constitutional
       provision prohibiting unreasonable searches and seizures. People v. Krueger, 175 Ill. 2d 60, 74
       (1996). Before Krueger, the Illinois Supreme Court applied the “lockstep doctrine,” following
       United States Supreme Court rulings in fourth amendment cases. But in Krueger, our supreme
       court declined to adapt the Krull decision by applying the good-faith exception to allow
       otherwise inadmissible evidence. In Krueger, the Illinois Supreme Court stated: “ ‘Decisions
       involving the exclusionary rule and the Illinois Constitution’s article I, section 6, require that
       we carefully balance the legitimate aims of law enforcement against the right of our citizens to
       be free from unreasonable governmental intrusion.’ ” Id. at 75 (quoting Tisler, 103 Ill. 2d at
       245). Krueger then decided that citizens’ rights prevail because an exception to the Illinois
       exclusionary rule would provide a “grace period” for unconstitutional search and seizure
       legislation, “during which time our citizens’ prized constitutional rights can be violated with
       impunity.” Id. Further, “We are particularly disturbed by the fact that such a grace period could
       last for several years and affect large numbers of people. This is simply too high a price for our
       citizens to pay.” Id. Krueger concluded that article I, section 6, of the Illinois Constitution of
       1970 (Ill. Const. 1970, art. I, § 6) prohibits applying Krull’s extended good-faith exception to
       our state exclusionary rule. Krueger, 175 Ill. 2d at 75-76.
¶ 53        In 2002, our supreme court refused to apply the good-faith exception based on the void
       ab initio doctrine in People v. Carrera, 203 Ill. 2d 1, 16-17 (2002). The court’s ruling in
       Carrera applied a similar rationale to that in Krueger, holding unlawful an arrest made under a
       statute later found to be unconstitutional and subjecting the evidence seized in conjunction

                                                    -8-
       with the arrest to the exclusionary rule. Id. A facially invalid statute, hence void ab initio, is
       treated “as though no such law had ever been passed,” and to find otherwise would be to
       “provide a grace period *** during which our citizens would have been subject to *** arrests
       without proper authorization.” Id. at 14, 16. This court has applied Carrera with equal force to
       “legislative acts that were found unconstitutional for violating substantive constitutional
       guarantees.” People v. Holmes, 2015 IL App (1st) 141256, ¶ 31.
¶ 54       The Illinois Supreme Court recently reaffirmed the principle that the void ab initio doctrine
       renders a facially unconstitutional statute unenforceable and a conviction under the statute
       subject to vacatur. People v. McFadden, 2016 IL 117424, ¶¶ 20, 22 (conviction of AUUW,
       after stipulation to earlier conviction under statute later declared unconstitutional in Aguilar,
       subject to nullification on collateral attack).
¶ 55       Accordingly, we find the void ab initio doctrine precludes applying the good-faith
       doctrine.

¶ 56                                            Terry Stop
¶ 57       In Terry v. Ohio, 392 U.S. 1 (1968), the United States Supreme Court held that a police
       officer does not violate the fourth amendment when he or she conducts a brief, investigatory
       stop of a person based on a reasonable, articulable suspicion of criminal activity. Id. at 30. The
       question becomes whether a reasonable person in the officer’s position would have been
       justified by objective evidence in stopping the defendant. Id. The State’s attempt to transform
       this search and seizure into a Terry stop has no merit.
¶ 58       The dissent argues the officer did have reasonable suspicion for an investigatory Terry
       stop, because, although possessing a handgun could be a legal concealed carry, it could be
       illegal if Horton did not possess a firearm owners identification (FOID) card (as required by
       430 ILCS 65/0.01 et seq. (West 2010)), and the officer could have stopped Horton to
       investigate whether Horton was carrying the gun legally. This rationale leads down a
       dangerous path. By way of analogy, it is also illegal to drive a car without a valid license. If an
       officer makes eye contact with another motorist, and that motorist then turns onto another
       street, can the officer execute a traffic stop to verify that the motorist has a valid driver’s
       license? In that situation, we would say the police officer needed to have reasonable suspicion,
       based on articulable facts, that this particular motorist did not have a valid license. Officer
       Hummons had no articulable facts to believe that Horton was carrying a firearm without a valid
       FOID card. For that matter, in our hypothetical, the officer stopping the motorist had more
       reasonable suspicion than Hummons, because the officer saw the motorist driving while
       Officer Hummons had a hunch that Horton was carrying a handgun based on his momentary
       view of an object in Horton’s waistband. Hummons testified at the preliminary hearing that he
       saw a chrome metal object but could not tell what it was. Yet, later, at trial, he stated that he
       thought the object was the butt of a handgun. The original, closer-in-time testimony cannot be
       ignored—as Hummons also testified that he “could not tell what [the chrome metal object]
       was,” his suspicions about a “chrome metal object” do not constitute specific and articulable
       facts that justify a Terry stop.
¶ 59       The State theorizes that the officers’ approach and subsequent pursuit of Horton was
       justified based on reasonable articulable suspicion under Terry, 392 U.S. 1. But probable cause
       for a Terry stop does not morph into probable cause to enter a citizen’s house protected by the
       fourth amendment. See People v. Wear, 229 Ill. 2d 545, 566-67 (2008) (entering residence “to

                                                    -9-
       merely conduct an investigatory Terry stop” violates fourth amendment). “Probable cause to
       arrest exists when the facts known to the officer at the time of the arrest are sufficient to lead a
       reasonably cautious person to believe that the arrestee has committed a crime.” Id. at 563.
¶ 60       The dissent would hold the totality of the circumstances supports a finding of reasonable
       suspicion and the officer’s pursuit of Horton was reasonable. Infra ¶ 90. But the totality of the
       circumstances is no substitute for the reasonable suspicion of criminal wrongdoing, based on
       “specific and articulable facts” from which a determination can be made that the police
       officer’s action was not arbitrary or harassing. Terry, 392 U.S. at 21. In Terry, the police
       officers watched the defendant and another man for 10 to 12 minutes on a street corner.
       Something about the two men did not “look right” and aroused suspicion. The officer followed
       them and when they stopped to talk to a third man, the officer approached and identified
       himself. These facts sharply contrast with this case. The officers in Terry had ample time to
       observe the suspects, while the police officer here was riding in a moving car, saw Horton for a
       moment, and immediately decided to stop him. The defendants in Terry were “pacing, peering,
       and conferring” in front of some stores (id. at 6); Horton stood in a front yard of a house that
       Hummons thought was Horton’s home.
¶ 61       The dissent attempts to justify the entry into the residence with a factually unrelated
       scenario, asking, “Should [a police officer] allow a person with a firearm to run into a building
       and possibly inflict mayhem on its occupants or warn his confederates, who may be engaged in
       criminal activity, that the police are outside?” Infra ¶ 90. Again, the testimony established the
       officers were driving on patrol past a house on a summer afternoon and saw two men and a
       woman talking outside. One of the men ran in the house when he saw a police officer look
       directly at him, and the man may or may not have had a gun in his waistband. Hummons
       testified at the hearing on the motion to quash the arrest and suppress the evidence that he did
       not see Horton break any law. Hummons only described what he saw as a “metallic object,”
       but agreed in response to the prosecutor’s question that he “recognized” the object as the butt
       of a handgun. Tellingly, Hummons agreed as well with the defense attorney—that at the
       preliminary hearing Hummons described the object as a “chrome metal object” and did not
       “believe he saw a gun yet.”
¶ 62       Hummons’s testimony at the preliminary hearing, as closer in time to the actual event,
       cannot be minimized or dismissed. Glaringly, Hummons’s testimony evolved ever more
       definitively and conclusively from that of the preliminary hearing to trial. Hummons’s
       testimony at trial—that he saw a bulge under Horton’s shirt that “had the characteristics of a
       weapon” and “appeared” to be a weapon—was absent from his preliminary hearing testimony.
       A warrantless entry into the house based on a generalized suspicion or hunch that Horton may
       or may not have been in possession of a gun is unjustified under Terry. See People v. Lampitok,
       207 Ill. 2d 231, 255 (2003) (“[r]easonable suspicion” requires more than “mere ‘hunch’ ” on
       officer’s part (quoting People v. Scott, 148 Ill. 2d 479, 503 (1992))); People v. Ray, 327 Ill.
       App. 3d 904, 909-10 (2002) (officer’s basis for stop must be “objectively reasonable” and not
       based on “inarticulate hunches or unparticularized suspicions”).
¶ 63       Regarding the motion to suppress, the dissent states “the trial court found that ‘certainly
       based upon the totality of the circumstances, the fact that the officer believed he may have had
       a gun in his waistband.’ ” (Emphasis added.) Infra ¶ 85. Similarly, regarding an articulable
       suspicion of criminal activity, the dissent characterizes the evidence as “a reasonable police
       officer seeing a person in possession of what appears to be a gun.” (Emphasis added.) Infra

                                                    - 10 -
       ¶ 86. Yet the dissent also states the evidence at the hearing on the motion to suppress
       established “that the defendant was seen standing near the sidewalk with a gun in his
       waistband.” Infra ¶ 90. Believing something “may” have been true is different from the
       evidence established the fact. An inference could be drawn, but even considering the statement
       in terms of what the police officer believed, the officer’s seismic shift in the testimony cannot
       meet the manifest weight of the evidence standard.
¶ 64       In addition, the dissent states, “[t]he officers’ pursuit of defendant under these
       circumstances was reasonable.” Infra ¶ 87 (citing United States v. Santana, 427 U.S. 38, 43
       (1976)). But in Santana, an undercover narcotics officer used marked bills to pay for a heroin
       “buy” from the defendant’s accomplice. The officer and the accomplice then drove to the
       defendant’s residence to pick up the heroin. The officer and the accomplice drove away, and
       when she handed the officer the heroin, he arrested her and asked where the money was. She
       told him the defendant had it. The officer and backup police returned to the defendant’s home
       where they saw the defendant standing in the doorway holding a brown paper bag. Santana,
427 U.S. at 39-40. The officers approached and identified themselves as police, at which point
       the defendant “retreated into the vestibule of her house.” Id. at 40. The police followed her and
       when she dropped a brown paper bag (later found to contain heroin packets), she was arrested.
       The marked bills used in the buy were in her pocket. Id. at 40-41.
¶ 65       The United States Supreme Court determined the defendant was in a public place outside
       her house, the police had probable cause to arrest her, and the police were in “hot pursuit”
       when they followed her into the vestibule. Further, “[o]nce Santana saw the police, there was
       likewise a realistic expectation that any delay would result in destruction of evidence.” Id. at
       43.
¶ 66       Assuming Horton had no expectation of privacy inside the house, the State would not have
       met its burden of demonstrating exigent circumstances when we begin with the fact that the
       officer had no basis for a Terry stop because his differing stories about what he saw did not
       constitute specific and articulable facts. A gun is not as disposable as either money or drugs.
       The “exigent circumstances” of suspects with narcotics or other easily destroyed evidence
       does not apply. Even potential destruction of drugs does not constitute exigent circumstances
       sufficient to justify a warrantless entry unless the police officers have particular reasons to
       believe that the evidence will be destroyed. People v. Urbina, 393 Ill. App. 3d 1074, 1082
       (2009) (citing People v. Wimbley, 314 Ill. App. 3d 18, 28 (2000)).
¶ 67       Finally, even if an investigatory Terry stop was justified (which it was not), the dissent’s
       position ignores the fact that the officers lacked probable cause for the Terry stop and for the
       entry into the house. See United States v. Tehrani, 49 F.3d 54, 58 (2d Cir. 1995) (limited
       investigatory stops must be founded on reasonable suspicion of criminal activity). Fortuitously
       picking up the keys to a citizen’s locked house, unlocking the door, and going inside the house
       without a warrant over five or six minutes after Horton does not amount to “hot pursuit” when
       the officer had a suspicion but did not see Horton commit a crime. See Welsh v. Wisconsin, 466
U.S. 740, 753 (1984) (“hot pursuit” involves immediate or continuous pursuit of suspect from
       scene of crime).
¶ 68       At the hearing on the motion to quash the arrest, Hummons testified that when he first saw
       three people outside the house, he thought Horton lived there, while at trial he testified he did
       not know whether the house belonged to Horton or to someone else. In fact, Horton did not live
       there, but the police acted before they learned this. Entering a locked private home in pursuit of

                                                   - 11 -
       a citizen without a warrant or probable cause violates the fourth amendment of the United
       States Constitution and article I, section 6, of the Illinois Constitution. See People v. Foskey,
       136 Ill. 2d 66, 74 (1990) (citing Payton v. New York, 445 U.S. 573 (1980) (absent exigent or
       compelling circumstances justifying the entry, police officers are prohibited from entering a
       home without warrant).

¶ 69                                   The Issue of Horton’s Flight
¶ 70       The State asserts a second factor justified the officers’ actions: Horton’s quick steps from
       the porch and into the house. In Illinois, a defendant’s flight from police can be considered as
       an additional factor in determining probable cause. People v. Jones, 196 Ill. App. 3d 937, 956
       (1990). Yet, a person’s motive is not determinative by any means. See People v. Peete, 318 Ill.
       App. 3d 961, 966 (2001) (flight alone not necessarily indicative of criminal activity).
¶ 71       The reality of law enforcement in today’s racially charged environment has caused the
       disproportionate targeting of young black males for stopping and questioning. Unfortunately,
       the same activity in different urban neighborhoods with different actors may be viewed
       differently. We take judicial notice of the recent United States Department of Justice report
       finding that the Chicago police department had engaged in a “pattern or practice” of
       unreasonable force, and that this practice, even when citizens are physically unharmed, leads
       to “fear and distrust” from citizens. See United States Department of Justice, Civil Rights
       Division, and United States Attorney’s Office, Northern District of Illinois, Investigation of the
       Chicago Police Department 23 (Jan. 13, 2017), https://www.justice.gov/usao-ndil/press-
       release/file/925976/download. This excessive-force problem occurs most often in black and
       Latino neighborhoods—in fact, CPD officers use force almost 10 times more often against
       blacks than against whites. Id. at 144-45. Excessive-force complaints aside, the DOJ report
       noted that many Chicago residents, particularly black and Latino residents, feel that CPD
       officers “assume that they are perpetrators of crime” and unfairly target them. Id. at 142-43.
¶ 72       The negative interactions between the police and members of the community form the
       basis of minority communities’ fear and distrust of police. And thus, it is not difficult to
       imagine why a young black man having a conversation with friends in a front yard would
       quickly move inside when seeing a police car back up.
¶ 73       In 2015, the American Civil Liberties Union identified a historical pattern of
       disproportionate stops from May through August 2014 in Chicago. Black Chicagoans were
       subjected to 72% of all stops even though this demographic constitutes just 32% of the city’s
       population. During the same time, more than 250,000 stops—primarily of blacks—did not lead
       to an arrest. See ACLU of Illinois, Stop and Frisk in Chicago 9, 11 (Mar. 2015),
       http://www.aclu-il.org/wp-content/uploads/2015/03/ACLU_StopandFrisk_6.pdf. Not only
       law enforcement, but also a significant proportion of the public, implicitly perceive young
       black men as a threat and more likely to be involved in criminal activity. Justin D. Levinson,
       Forgotten Racial Equality: Implicit Bias, Decisionmaking, and Misremembering, 57 Duke L.J.
       345, 354 (2007) (“people possess attitudes and stereotypes over which they have little or no
       ‘conscious, intentional control’ ”).
¶ 74       A recent decision from the Massachusetts Supreme Judicial Court, Commonwealth v.
       Warren, 58 N.E.3d 333 (Mass. 2016), illustrates problems inherent in criminal jurisprudence
       regarding investigatory stops by police. The Warren court stated flight is relevant to the
       reasonable suspicion analysis “in appropriate circumstances” but added two cautionary notes

                                                   - 12 -
       regarding the weight to be given this factor. Id. at 341. First, the Warren court perceived “a
       factual irony in the consideration of flight as a factor in the reasonable suspicion calculus.
       Unless reasonable suspicion for a threshold inquiry already exists, our law guards a person’s
       freedom to speak or not to speak to a police officer. A person also may choose to walk away,
       avoiding altogether any contact with police.” Id. The Warren court continued, “Second, ***
       where the suspect is a black male stopped by the police on the streets of Boston, the analysis of
       flight as a factor in the reasonable suspicion calculus cannot be divorced from the findings in a
       recent Boston Police Department *** report documenting a pattern of racial profiling of black
       males in the city of Boston.” Id. at 342.
¶ 75       Recognizing a defendant’s evasive conduct during an encounter with police to be one
       factor to consider in the reasonable suspicion analysis, the Warren court cautioned against
       deeming this fact alone sufficient to establish probable cause to stop. See Commonwealth v.
       Mercado, 663 N.E.2d 243, 246 (Mass. 1996) (“Neither evasive behavior, proximity to a crime
       scene, nor matching a general description is alone sufficient to support *** reasonable
       suspicion.”); Commonwealth v. Thibeau, 429 N.E.2d 1009, 1010 (Mass. 1981) (quick
       maneuver to avoid contact with police insufficient to establish reasonable suspicion). The
       Warren court goes further: “ ‘Were the rule otherwise, the police could turn a hunch into a
       reasonable suspicion by inducing the [flight] justifying the suspicion.’ ” Warren, 58 N.E.2d at
       341 (quoting Commonwealth v. Stoute, 665 N.E.2d 93, 97-98 (Mass. 1996), quoting Thibeau,
429 N.E.2d at 1010).
¶ 76       The Warren court speaks to a troubling reality that occurs in certain areas of the City of
       Chicago, a reality that cannot be ignored. Chicago is not Boston, but there are definite
       similarities regarding police interaction with blacks. We echo the Massachusetts Supreme
       Judicial Court’s concern that, in an environment where minorities have legitimate suspicion of
       how they might be treated by police, they will be more likely to try to avoid police
       contact—even though doing so makes them appear culpable of something. We agree with the
       Warren court’s analysis; absent any other information tending toward an individualized
       suspicion that the defendant was involved in the crime, deliberate evasive conduct alone does
       not support a reasonable suspicion.
¶ 77       A footnote in Terry quotes the 1967 President’s Commission on Law Enforcement and
       Administration of Justice, which referred to field interrogations as a “source of friction
       between the police and minority groups.” Terry, 392 U.S. at 14 n.11. Also, the exclusionary
       rule would not stop “the wholesale harassment” by some police officers of minority groups,
       “particularly [blacks].” Id. at 14. Despite the passage of 50 years, these statements remain true
       today. Then, as now, “when such conduct is identified, it must be condemned by the judiciary
       and its fruits must be excluded from evidence in criminal trials.” Id. at 15.
¶ 78       Our resolution of the lawfulness of the seizure of the handgun disposes of Horton’s other
       arguments, i.e., that the trial court improperly barred him from introducing registration and
       ownership evidence of the gun; the State failed to prove him guilty beyond a reasonable doubt;
       and trial counsel was ineffective for failing to present evidence that the weapon in question was
       owned by another person. Therefore, we do not address them.

¶ 79      Reversed.



                                                  - 13 -
¶ 80       JUSTICE PIERCE, dissenting.
¶ 81       The majority has taken the position that, “[p]ost-Aguilar, the possible observation of a
       handgun is not in itself, without any other evidence of a crime, sufficient to provide an officer
       with probable cause for arrest.” Supra ¶ 50. This sweeping conclusion, in my judgment, is
       contrary to existing law and is not warranted under Aguilar; it will do nothing to assist in
       reducing illegal gun possession, the number one contributor to the raging gun violence which
       is plaguing our community, and it will do nothing to address the near universal demand for
       effective, constitutional enforcement of existing gun laws that remain post-Aguilar. For the
       reasons that follow, I respectfully dissent.
¶ 82       Aguilar invalidated certain sections of the aggravated unlawful use of a weapon statute
       which “categorically prohibit[ed] the possession and use of an operable firearm for
       self-defense outside the home.” People v. Aguilar, 2013 IL 112116, ¶¶ 21-22. While it is clear
       that after Aguilar the mere possession of a gun in public is no longer a criminal offense, it is
       also clear that the Aguilar court only addressed the constitutionality of gun possession in a
       limited context. In Aguilar, our supreme court did not consider any aspect of other important
       areas of criminal law jurisprudence that interact with and relate to the actions of police officers
       charged with enforcement of valid gun laws and whether police officers have acted with
       “reasonable articulable suspicion” under Terry v. Ohio, 392 U.S. 1, 21 (1968), section 107-14
       of the Code of Criminal Procedure of 1963 (Code) (725 ILCS 5/107-14 (West 2010)), or
       whether probable cause to arrest exists or whether the exclusionary rule bars introduction of a
       seized weapon at trial. Aguilar left in place other statutory offenses that flow from possessing a
       firearm. Aguilar does not prevent police officers from effectuating a stop, pursuant to Terry or
       pursuant to section 107-14 of the Code, of an individual in possession of a gun in public for the
       purpose of determining, for example, whether that person has a FOID card, is a felon, is a
       minor, or is in possession of weapon with a defaced serial number. Possession of a firearm
       without a valid FOID card is a criminal offense, as is possession of firearm by a felon or a
       minor, and possession of firearm with a defaced serial number (720 ILCS 5/24-1.6(a)(1),
       (a)(3)(I); (a)(2), (a)(3)(I); (a)(1), (a)(3)(C); (a)(2), (a)(3)(C) (West 2014); 720 ILCS 5/24-1.1,
       24-5(b) (West 2014); People v. Holmes, 2015 IL App (1st) 141256). And Aguilar did not
       create the requirement that a police officer articulate which specific criminal statute prompted
       his interaction with the defendant to justify an arrest and seizure.
¶ 83       Here, the majority concludes, without convincing explanation and contrary to established
       precedent, that Terry does not apply under these circumstances. A Terry stop is a type of
       police-citizen encounter, which allows for a brief investigative detention, when supported by a
       reasonable, articulable suspicion of criminal activity. Terry, 392 U.S. at 21; 725 ILCS
       5/107-14 (West 2010). “An officer may make an investigatory stop *** if he or she reasonably
       infers from the circumstances that an offense has been committed or is about to be
       committed.” People v. Henderson, 266 Ill. App. 3d 882, 885 (1994). The question is whether
       the facts available to the officer warrant a person of reasonable caution to believe that the
       action, which the officer took, was appropriate. People v. Houlihan, 167 Ill. App. 3d 638, 642
       (1988). An evaluation of a Terry stop necessarily entails balancing the need for the seizure
       against the invasion that the seizure entails. Terry, 392 U.S. at 21.
¶ 84       The underlying principles of Terry and its progeny have evolved over 50 years resulting in
       an established body of law, and nothing in Aguilar leads to the conclusion that the underlying
       principles of Terry have been modified, altered, or replaced as a consequence of Aguilar. I rely

                                                   - 14 -
       on the precedent established under Terry, not the underlying facts in Terry. Consequently, I
       must respectfully disagree with the analysis and conclusion reached by the majority.
¶ 85       The facts, found by the trial court to be credible, showed that Officers Hummons and
       Meredith were on patrol traveling eastbound on 69th Street, when they saw defendant standing
       near the sidewalk in front of a row house. Officer Hummons saw a bulge at the right side of
       defendant’s waist and when defendant turned, his shirt lifted up and Officer Hummons could
       see a chrome metallic object. Officer Hummons told Officer Meredith to stop the car and back
       up. As Officer Hummons exited the vehicle, defendant ran into the row house. Officer
       Hummons chased him and entered the house. In the house, the officers found defendant hiding
       in a room and in constructive possession of a gun. In denying the motion to suppress, the trial
       court found that “certainly based upon the totality of the circumstances, the fact that the officer
       believed he may have had a gun in his waistband and secondly, looking at the officer turning
       and running into the house, the officer certainly had reasonable grounds to believe that a crime
       may have been committed or is being committed at the time he made these observations and
       based upon the actions of the defendant,” “he’s got a right to investigate,” “the defendant fled,”
       and “the officers’ actions were reasonable.” Further, the court found the officer was justified in
       entering the building because he was “in hot pursuit.” We are obliged to accept these factual
       findings because they are not against the manifest weight of the evidence (People v. Absher,
       242 Ill. 2d 77 (2011)), and the decision of the trial court is not clearly erroneous and should be
       affirmed. People v. Williams, 161 Ill. 2d 1 (1994). The surgical dissection of the arresting
       officers’ testimony by the majority does nothing to alter the correct ruling on the motion to
       suppress evidence.
¶ 86       Even post-Aguilar, it cannot reasonably be argued that the circuit court was in error or that
       a reasonable police officer seeing a person in possession of what appears to be a gun did not
       have an articulable suspicion of criminal activity entitling him to make some sort of inquiry.
       Under the facts of this case, at the very least, Officer Hummons could have effectuated a valid
       Terry stop of defendant to inquire whether he possessed a FOID card. Holmes, 2015 IL App
       (1st) 141256; People v. Thomas, 2016 IL App (1st) 141040, ¶ 41. It would not be unreasonable
       for the officer to inquire if Horton was a felon, which he was. It would not be unreasonable for
       the officer to investigate, for example, whether criminal activity was in progress inside the row
       house and determine whether Horton was acting as a lookout. However, Officer Hummons did
       not get the chance to make a reasonable inquiry because defendant, after making eye contact
       with the officer, ran into the row house as Officer Hummons exited his vehicle.
¶ 87       The officers’ pursuit of defendant under these circumstances was reasonable based on the
       principles established in United States v. Santana, 427 U.S. 38, 43 (1976) (defendant
       possessing contraband visible to public view that set in motion police pursuit cannot defeat
       arrest by escaping into vestibule of home). Rather than confronting and deciding the issue of
       whether defendant’s flight justified the officers’ actions in pursuing the gun possessing
       defendant, the majority essentially concludes that the only reason the officers chose to pursue
       Horton was because he was a young black male, ignoring the fact that defendant had a gun in
       his waistband and that he decided to run from the police as soon as he made eye contact with
       them. The majority offers their theory that the Chicago police department engages in the
       practice of targeting young black men and, therefore, Horton’s flight is of no import and has no
       bearing or relevance to whether there was legal justification for his ultimate seizure, arrest,
       prosecution, and conviction.

                                                   - 15 -
¶ 88       The majority’s reliance on, and discussion of, Commonwealth v. Warren, 58 N.E.3d 333
       (Mass. 2016), which is not binding on Illinois courts, serves no purpose other than to inject the
       majority’s perception of social injustice into this case to provide justification for its result,
       where no such argument was raised, much less intimated, by the defendant in the circuit court
       or on appeal. In point of fact, a complete, unbiased reading of Warren reveals that Warren did
       not prohibit flight as a consideration of the reasonable suspicion component of a valid Terry
       stop, rather it reaffirmed that flight is a relevant factor to consider but it instructed
       Massachusetts courts that flight should be considered with caution in the context of a probable
       cause analysis. Id. at 341-43.
¶ 89       Had the majority confined its discussion to the issues presented by the defendant in his
       appeal and adhered to established Illinois precedent, it would be compelled to find that the
       officers had a reasonable articulable suspicion to stop Horton and his immediate flight was an
       important consideration in deciding the ultimate issues presented in his motion to suppress
       evidence. “[W]hen an officer, without reasonable suspicion or probable cause, approaches an
       individual, the individual has a right to ignore the police and go about his business.” Illinois v.
       Wardlow, 528 U.S. 119, 125 (2000). An individual’s refusal to cooperate with police, without
       more, does not amount to reasonable suspicion. Id. However, “[f]light, by its very nature, is not
       ‘going about one’s business’; in fact, it is just the opposite.” Id. Reasonable suspicion
       determinations must be made on commonsense judgments and inferences about human
       behavior. Id.
¶ 90       I agree with the circuit court and the State that the totality of the circumstances supports a
       finding of reasonable suspicion. The trial court’s conclusion, which is not against the manifest
       weight of the evidence and must be accepted, was that the defendant was seen standing near the
       sidewalk with a gun in his waistband. Defendant made eye contact with Officer Hummons. As
       Officer Hummons started exiting his vehicle, and before uttering a word, Horton ran from
       where he was standing into the row house. Undoubtedly, defendant had a right to go about his
       business. However, by running into a building, defendant’s evasive behavior was not simply a
       refusal to cooperate with the officers, it was “the consummate act of evasion” and was “not
       going about one’s business; in fact, it [was] just the opposite.” (Internal quotation marks
       omitted.) Id. at 124-25. Should a reasonable officer have ignored what he just saw? Should he
       allow a person with a firearm to run into a building and possibly inflict mayhem on its
       occupants or warn his confederates, who may be engaged in criminal activity, that the police
       are outside? Common sense and human experience compels the conclusion that the last thing
       our citizens want is for police officers to shrug their shoulders and continue down the street
       when they see someone with a gun run away at the mere glance at a police officer. There is
       nothing illegal or unreasonable about the police conduct in this case. Defendant’s conduct
       supports a finding of reasonable suspicion.
¶ 91       The majority also completely ignores the State’s argument that the trial court correctly
       denied defendant’s motion to quash arrest and suppress evidence because defendant did not
       have a reasonable expectation of privacy in the house where he was found to be in constructive
       possession of the gun. Defendant argues that the officers had “no grounds to detain anyone at
       6901 East End Avenue, to search under the mattress in bedroom of that residence, or to arrest
       Defendant.”
¶ 92       “Generally, a warrantless and nonconsensual entry into a suspect’s home to make an arrest
       is prohibited by the fourth amendment, even with probable cause.” People v. Wear, 229 Ill. 2d

                                                   - 16 -
       545, 567 (2008) (citing Payton v. New York, 445 U.S. 573, 586-87 (1980)). However, the
       person claiming the protections of the fourth amendment must establish that he or she had a
       legitimate expectation of privacy in the place searched. People v. Sutherland, 223 Ill. 2d 187,
       230 (2006). Factors relevant in determining whether a legitimate expectation of privacy exists
       include the individual’s ownership or possessory interest in the property, prior use of the
       property, ability to control or exclude others’ use of the property, and subjective expectation of
       privacy. Id. The defendant challenging a search has the burden of establishing that he had a
       legitimate expectation of privacy in the searched property. People v. Johnson, 114 Ill. 2d 170,
       191-92 (1986).
¶ 93       Defendant does not argue that he had a legitimate expectation of privacy in the building
       where he was found hiding beside a bed. There is nothing in the record to establish that he had
       any ownership or possessory interest in the residence. In fact, defendant admits that he “had no
       relation to the residence besides that he was there on the day he was arrested.” Based on the
       record before us, we should affirm the ruling of the trial court and find that defendant had no
       legitimate expectation of privacy in 6901 East End Avenue, the place where he was arrested,
       and therefore, defendant has no legal basis to challenge the search. The ruling of the circuit
       court in this respect should be affirmed.
¶ 94       I would find that the officers were properly in the house and that the recovery of the
       handgun from underneath the mattress was also proper. As stated above, the officers had
       probable cause to arrest defendant. “A search incident to a valid arrest is proper if the search is
       conducted either contemporaneously or immediately prior to the arrest.” People v. Tillman,
       355 Ill. App. 3d 194, 200 (2005). And, “[s]earching a person or a place under a suspect’s
       control, without a warrant, is lawful when the search is made subsequent to a lawful arrest and
       is conducted with the goal of locating other items connected to the crime.” Id. For the reasons
       above, I would affirm the trial court’s denial of defendant’s motion to quash arrest and
       suppress evidence.
¶ 95       Finally, I would find the remaining issues raised by defendant are without merit and I
       would affirm the defendant’s conviction. The standard of review on a challenge to the
       sufficiency of the evidence is whether, after viewing the evidence in the light most favorable to
       the prosecution, a rational trier of fact could have found the essential elements of the crime
       beyond a reasonable doubt. People v. Ross, 229 Ill. 2d 255, 272 (2008). Discrepancies between
       the testimony of the two police officers and the defense witnesses were for the jury to resolve.
       We may not substitute our judgment for that of the jury on questions involving the weight of
       the evidence, the credibility of the witnesses, or the resolution of conflicting testimony. People
       v. Campbell, 146 Ill. 2d 363, 375 (1992). The trier of fact is not required to disregard inferences
       that flow from the evidence or search out all possible explanations consistent with innocence
       and raise them to a level of reasonable doubt. People v. Hall, 194 Ill. 2d 305, 332 (2000). A
       criminal conviction will not be set aside unless the evidence is so improbable or unsatisfactory
       that it creates a reasonable doubt of the defendant’s guilt. People v. Siguenza-Brito, 235 Ill. 2d
213, 225 (2009). The State presented both theories of possession to the jury, and the trial court,
       over defendant’s objection, instructed the jury as to both.
¶ 96       The evidence was sufficient to prove actual possession of a weapon based upon the
       testimony of Officer Hummons. Actual possession can be established based on direct evidence
       such as eyewitness testimony that defendant actually possessed the gun. See, e.g., People v.
       Bond, 178 Ill. App. 3d 959, 966 (1989). There was also sufficient evidence of defendant’s

                                                   - 17 -
       constructive possession of the weapon found under the mattress in the room where he was
       arrested. People v. Hannah, 2013 IL App (1st) 111660, ¶ 28. The State can establish
       constructive possession by proving that defendant had knowledge of the firearm, and he
       exercised “immediate and exclusive control over the area where the weapon was found.” Id.
       Constructive possession is often proven entirely by circumstantial evidence. People v.
       McCarter, 339 Ill. App. 3d 876, 879 (2003). Here, a reasonable trier of fact could have drawn
       the inference that defendant’s flight from the police to the exact location where the handgun
       was ultimately found established that it was in fact defendant who placed the contraband in that
       location. People v. Minniweather, 301 Ill. App. 3d 574, 578 (1998); People v. Peete, 318 Ill.
       App. 3d 961, 966 (2001) (stating that the trier of fact may consider flight as circumstantial
       evidence).
¶ 97       I would also reject defendant’s argument on appeal that the trial court erred when it barred
       him from introducing registration and ownership evidence of the gun in question, both before
       and during trial. Prior to trial, defendant sought to introduce a document which purported to
       show that the weapon in question was not stolen and was registered to Mr. Williams (whose
       bedroom the gun and defendant were both found in). Defendant also sought to elicit testimony
       regarding a conversation he had regarding the gun. The trial court granted both of the State’s
       motions in limine to preclude this evidence on the basis that the document was both irrelevant
       to the charge and it lacked foundation.
¶ 98       “Evidentiary rulings are within the sound discretion of the trial court and will not be
       reversed unless the trial court has abused that discretion.” People v. Caffey, 205 Ill. 2d 52, 89
       (2001). A trial court abuses its discretion when its ruling is “arbitrary, fanciful, unreasonable,
       or where no reasonable person would take the view adopted by the trial court.” Id. I would find
       that the trial court properly granted the State’s motion in limine to exclude conversations
       between defendant and the officer about the handgun. Defendant did not testify at trial. Any
       out of court statement that he made to the officer regarding the gun is hearsay. See People v.
       Kosearas, 410 Ill. 456, 459 (1951) (“Self-serving conversations between the defendant and
       third parties subsequent to the commission of the crime are not competent evidence.”).
¶ 99       As to the alleged trial court error in not allowing the admission of a document that
       purportedly showed that the gun in question was not stolen and was owned by Mr. Williams
       (whose bedroom the gun was ultimately recovered from), I would find no error. Whether the
       gun was stolen or whether the defendant owned the gun here is irrelevant. Evidence is relevant
       if it has any tendency to make the existence of any fact that is of consequence to the
       determination of the action more or less probable than it would be without the evidence. Ill. R.
       Evid. 401 (eff. Jan. 1, 2011). Clearly one can possess a gun that has not been stolen. One can
       possess a gun and not own it. Actual possession was established where Officer Hummons
       observed defendant with a chrome metal object in his waistband that appeared to be a gun. The
       evidence of constructive possession was established by the evidence that, after pursuing
       defendant inside the house, Hummons saw defendant crouched down by a bed but could not
       see his hands, defendant was handcuffed, and the gun was recovered from under the mattress
       where defendant was crouching. Here, ownership of the weapon was not relevant where
       defendant both actually and constructively possessed the weapon. Further, the trial court
       granted the State’s motion to bar admission of the document due to a lack of foundation. At the
       motion hearing, defense counsel argued that the document was a business record; however,
       defense counsel admitted that the document was not certified and that he did not have a witness

                                                   - 18 -
        to establish a foundation for admittance of the document. Accordingly, the trial court did not
        abuse its discretion where it precluded defendant from presenting a document for which he
        could not lay a proper foundation.
¶ 100       Last, the claim of ineffective assistance of counsel must also be rejected because the claim
        is based on the failure of counsel to present the testimony of a “record keeper” to provide the
        foundation necessary to admit into evidence a document from the United States Department of
        Justice Bureau of Alcohol, Tobacco, Firearms and Explosives National Tracing Center to
        establish that the gun was not stolen and was properly registered to Mr. Williams. Defendant
        cannot meet the standards set forth in Strickland v. Washington, 466 U.S. 668, 687 (1984),
        because, as previously discussed, the underlying claim has no merit, no prejudice resulted, and
        therefore, defendant’s claims of ineffective assistance of counsel at trial must fail. See People
        v. Coleman, 168 Ill. 2d 509, 523 (1995); People v. Pitsonbarger, 205 Ill. 2d 444, 465 (2002).
¶ 101       For the foregoing reasons, I would affirm defendant’s conviction.




                                                   - 19 -